
	

115 S2780 IS: To require a determination on designation of the Russian Federation as a state sponsor of terrorism.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2780
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Gardner (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a determination on designation of  the Russian Federation as a state sponsor of
			 terrorism.
	
	
		1.Determination on designation of the Russian Federation as a state sponsor of terrorism
			(a)Determination
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination whether the Russian Federation meets the criteria for designation as a state sponsor of terrorism.
 (2)FormThe determination required by paragraph (1) shall be submitted in unclassified form but may include a classified annex, if appropriate.
 (b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)State sponsor of terrorism definedThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
				
